Citation Nr: 1225133	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He had additional service in the United States Army Reserves with a period of active duty from October 1990 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2008 and March 2010.  In July 2008, the Board remanded the case for further development to include a VA medical examination to address the etiology of the Veteran's GERD.  Such an examination was accomplished in September 2008.  By a March 2010 decision, the Board denied the Veteran's claim of service connection for GERD.

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2012 memorandum decision, the Court vacated the Board's March 2010 decision, and remanded the matter for further development consistent with the Court's decision.

For the reasons detailed below, the Board finds that further development is required to comply with the Court's January 2012 memorandum decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran has contended, in essence, that his GERD first developed during his period of active duty from 1967 to 1969.  He further maintains that the symptoms of his GERD have persisted through the years to the present.  Moreover, he has contended that his GERD was aggravated during his second period of active duty from 1990 to 1991.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22) , 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico  v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22 ; 38 C.F.R. § 3.6(c)(1).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Presumptions of soundness, aggravation, and regarding certain conditions that are considered to be chronic, per se, however, only apply to periods of active duty, not ACDUTRA or inactive duty training.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 47478 (1991).

The Board observes that no gastrointestinal disability, to include GERD, was noted at the time of the Veteran's August 1967 pre-induction examination.  Moreover, on a Report of Medical History completed concurred with the pre-induction examination, the Veteran indicated he had not experienced frequent indigestion; nor stomach, liver or intestinal trouble.  As detailed in the March 2010 Board decision, the Veteran's service treatment records reflect evaluation and treatment for gastrointestinal (GI) related complaints in September 1968.  Nevertheless, there was no indication of a chronic gastrointestinal disability at the time of the October 1969 separation examination.

The Board further notes that there was no indication of a chronic gastrointestinal disability, including GERD, on quadrennial examinations conducted as part of the Veteran's reserve service in May 1972, October 1976, February 1981, or February 1985.  Moreover, no indication of any such problems were indicated on Reports of Medical History completed concurrent with these examinations.  Similarly, there was no indication of any such disability on an April 1991 redeployment examination or concurrent Report of Medical History.

A review of the VA medical records associated with the claims folder shows that the Veteran was evaluated for GI complaints that were diagnosed as gastroenteritis in July 1974. Another entry from January 1997 said that he had a history of gastroenteritis.  The first mention of GERD appears to have been in a clinical entry dated in March 2002.

In view of the foregoing, the Board remanded the case in July 2008, in part, to accord the Veteran a VA medical examination which addressed the etiology of his GERD.  As noted in the Introduction, such an examination was accomplished in September 2008.  The VA examiner promulgated an opinion against the Veteran's GERD being etiologically related to his 1967 to 1969 period of active duty.

In March 2010, the Board found that the September 2008 VA examination was in substantial compliance with the Board's July 2008 remand directives, and that it was entitled to great probative weight.  The Board denied service connection for GERD.

The Veteran appealed the Board's March 2010 decision to the Court.  By the January 2012 memorandum decision, the Court found that the Board relied on an inadequate medical examination in denying the Veteran's claim.  In pertinent part, the Court found that the September 2008 VA examiner did not offer an opinion as to whether the Veteran's GERD could have been aggravated during his second period of service, and identified examples of when the Veteran made such a contention.  Therefore, the Court concluded that VA had a duty to consider the issue of aggravation of the Veteran's condition during his second period of service.  Consequently, the Court found that the September 2008 VA examiner's report was inadequate.  Therefore, the Board's finding that the examiner's opinion was adequate was clearly erroneous, and a remand was warranted for the Board to obtain an adequate medical opinion as to whether the Veteran's GERD is related to service.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  Further, the Court has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. 
§ 4.2 (Stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In view of the foregoing, a remand is required to accord the Veteran a new VA medical examination to adequately address the etiology of his current GERD.  The Board notes, however, that in adjudicating the Veteran's contentions that his GERD was aggravated during his 1990 to 1991 period of active duty, the presumption of soundness does not apply.  As indicated above, no examination was conducted upon entering the period of active service that extended from 1990 to 1991.  The Court has held that the presumption of soundness is not applicable unless there is evidence of an examination prior to the period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Although no gastrointestinal disability was noted at the time of the August 1967 pre-induction examination for the 1967 to 1969 period of active duty, the Veteran has not contended nor does the evidence otherwise indicate a chronic gastrointestinal disability pre-existed this period of active duty.  In short, the issue of aggravation only appears to apply to the 1990 to 1991 period of active duty.

Since a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's GERD should be obtained while this case is on remand.

In addition to the directives of the Court's January 2012 memorandum decision, the Board observes that the issue of whether the Veteran's GERD was aggravated by his 1990 to 1991 period of active duty does not appear to have been explicitly adjudicated below to include the November 2005 rating decision, May 2006 Statement of the Case (SOC) and February 2009 Supplemental SOC (SSOC).  To the extent the Veteran contended his GERD symptoms became worse during this period of active duty, it appears to have been construed as a claim for service connection pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such a claim was denied, in essence, because GERD is a known clinical diagnosis.  No explicit determination appears to have been made as to whether the Veteran's GERD pre-existed his 1990 to 1991 period of active duty, and, if so, whether it was aggravated therein.  Since a remand is otherwise required in this case, the RO should consider in the first instance whether GERD pre-existed the period of active service from 1990 to 1991 and was aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he either provide or sufficiently identify any outstanding medical records pertaining to the treatment of GERD.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain relevant VA treatment records pertaining to the Veteran that date from June 2010.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the etiology of his GERD.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's GERD began in or is related to his military service extending from November 1967 to November 1969.  The examiner's attention is directed to the gastrointestinal related complaints in service and the Veteran's assertions of continuity of symptoms following service.  

The examiner must also address the Veteran's contention that his GERD was aggravated by his 1990 to 1991 period of active duty.  Specifically, the examiner must indicate whether the Veteran's GERD pre-existed this period of active duty.  A complete rationale for the opinion must be provided.  

If so, the examiner must indicate whether GERD was permanently aggravated during this period of service.  A complete rationale for the opinion must be provided.

If so, is it clear and unmistakable (i.e., undebatable) that the permanent aggravation was due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMCRO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which reflects consideration of the Veteran's contention that his GERD was aggravated by his 1990 to 1991 period of active duty, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


